Citation Nr: 1223646	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  10-33 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the February 1990 decision which denied entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to an effective date earlier than February 25, 2002 for the grant of service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

This appeal was previously before the Board in July 2011.  The Board remanded the claim so that the RO could address the Veteran's CUE claim.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The correct facts were before the adjudicator, and there was no error in the application of statutory or regulatory provisions in the February 1990 decision.

2.  The Veteran did not contest the assigned effective date pursuant to the RO's June 2007 rating decision until his January 2009 correspondence, and he has not at any point alleged there was CUE in the underlying rating decision.  This is a freestanding claim for an earlier effective date. 


CONCLUSIONS OF LAW

1.  The RO's February 1990 rating decision which denied entitlement to service connection for a bilateral eye disorder was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.105(a) (2011). 

2.  The claim for an effective date earlier than February 25, 2002 for the grant of entitlement to service connection for a bilateral eye disorder is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.201; Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

The record shows that through VCAA letters dated in April 2009 and July 2011, the Veteran was informed of the information and evidence necessary to substantiate the claims.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The April 2009 VCAA letter to the Veteran were provided prior to the initial unfavorable decision in June 2009.  In this case, both letters also gave notice of the types of evidence necessary to establish a disability ratings and effective dates.  The July 2011 VCAA notice informed the Veteran of the evidence necessary to establish clear and unmistakable error in a prior decision.  Additionally, the Board notes that there are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such claim is where, as here, there is no dispute as to the facts, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129.  The Court has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  In any event, review for CUE in a prior decision is based on the record that existed when that decision was made.  38 C.F.R. § 20.1403(b).  Thus, the Board concludes that no further action is necessary under the VCAA, since all evidence needed to adjudicate the claim is of record.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claims.  No additional pertinent evidence has been identified by the Veteran.

Clear and Unmistakable Error

The Veteran initially filed a claim of entitlement to service connection for a bilateral eye disorder in September 1989.  In a January 1990 rating decision the RO found that the Veteran entered service with defective vision and there was no evidence his vision was aggravated by service.  In a February 1990 rating decision, the RO continued their denial of entitlement to service connection for a bilateral eye disorder finding that there was no evidence of incurrence of a bilateral eye disorder, nor evidence of aggravation of his pre-existing visual defect.  

Following a July 2006 Veteran's Health Administration opinion, the Board, in a November 2006 decision, granted entitlement to service connection for a bilateral eye disorder.  

The Veteran now alleges the February 1990 decision contained CUE in that it erroneously interpreted the evidence before it to have indicated that his eye disorder did not begin in service or was not aggravated during service.  Specifically, he alleges that the evidence before the VA in 1990 was the same as the evidence before the VA in 2002 (when he filed to reopen his claim of entitlement to service connection for a bilateral eye disorder), and thus the evidence available in 1990 "showed clearly and unmistakably that he should be service connected for his bilateral eye disorder." 

As a general matter, previous RO decisions that were not timely appealed are final and binding on the veteran based on the evidence then of record and generally will be accepted as correct in the absence of CUE.  The prior decision will be reversed or amended only where the evidence establishes this error.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

CUE is defined as a very specific and rare kind of error.  "It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The Court has indicated that a three-pronged test is used to determine whether CUE was in a prior decision: (1) it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc). 

In order for an alleged error to constitute CUE, it must have consisted of an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts, not merely misinterpretation of the facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  A claim of CUE on the basis that the previous adjudication at issue "improperly weighed and evaluated the evidence" does not satisfy the stringent legal requirements for CUE.  See Fugo, 6 Vet. App. at 43. 

A breach of VA's duty to notify and assist likewise does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  This includes situations when the RO is alleged to have breached the duty to assist a veteran in obtaining relevant service medical records that may render a prior rating decision non-final, or another kind of "grave procedural error" ostensibly has occurred.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003) (en banc) (overruling Hayre v. West, 188 F.3d 1327, 1334 (Fed. Cir. 1999)).  However, the failure to apply a relevant law or regulation is an appropriate subject for a claim of CUE.  See Olson v. Brown, 5 Vet. App. 430, 433 (1993). 

The evidence on file at the time of the February 1990 rating decision included the Veteran's service treatment records, private treatment records, and statements from the Veteran.  His service treatment records show that he reported a history of eye trouble and the need for corrective lenses.  A January 1968 consultation sheet noted he had uncorrected vision of 20/70 (right eye) and 20/100 (left eye), which was correctable to 20/25 (right eye) and 20/50 (left eye).  Prescriptions for eye glasses from March 1968 and January 1969 were for the same prescription strength.  His February 1970 discharge examination noted that his vision was correctable to 20/20 in both eyes.

In his September 1989 claim, the Veteran stated Dr. P. had found scars on the insides of both eyes, and that they were a direct result of drinking tainted water in Vietnam in 1969.  

A May 1989 vision report from Dr. P. (optometrist) included that the Veteran suffered from macular lesions on both eyes that were similar to the types of lesion which occur with histoplasmosis.  He was noted to have correctable vision to 20/100 in both eyes.  The report does not include any statements regarding the Veteran's service in Vietnam or tainted drinking water.

In January 1990, the Veteran's life-long treating optometrist, Dr. T, provided a letter which noted the Veteran developed vision problems at age 7.  He described the Veteran's problem (marked astigmia) as "entirely visual."  Dr. T. the stated that "in subsequent years, unexpected changes occurred with his visual abilities: photophobia, depth perception, color vision, twilight vision followed his years in military service (F-26 Battery), then maintenance trucking in Arizona, then 'contaminated water in Vietnam!'"  Dr. T. concluded that in the "years of late" the Veteran's "problems...have been physical rather than visual."

In February 1990, the RO continued the denial of entitlement to service connection for a bilateral eye disorder noting that the Veteran was shown to have defective vision at entrance into service, and that there was no evidence of service aggravation.  Additionally, the RO noted that there was no evidence that an eye disability was incurred in service.  

Treatment records added to the claims file subsequent to the February 1990 rating decision reveal that the Veteran was eventually diagnosed with Stargardt's disease, a congenital disorder.  July 1992 VA treatment records note that he was diagnosed with Stargardt's disease in 1990 by Dr. S.; however, those private records are not contained in the claims file.  In April 1999, the Veteran reported he began having vision problems in 1979, and was diagnosed with Stargardt's disease in 1989.  In June 2000, the Veteran reported both his sister and son had also been diagnosed with Stargardt's disease.  A January 2002 treatment record noted that the Veteran entered service with defective vision and that Stargardt's disease is "a hereditary condition resulting in progressive visual loss.  There is no direct evidence the [Veteran's] service was causative, but reports demonstrate that his vision did worsen while on active duty."  

A medical treatise, added to the claims file in February 2002, noted that Stargardt's disease consisted of lesions involving the posterior fundus, and that the disorder has its onset in the first or second decade of life.  In an accompanying statement, the Veteran stated his sister developed Stargardt at age 20, and his son developed it at age 17.

In December 2004, the Veteran was afforded a fee-basis VA examination.  The examiner stated that "Stargardt's disease is a bilateral hereditary disease of the macula which leads to permanent central vision loss, often beginning in the teen years and progressing with age.  There is no evidence in the military record of any maculopathy...[although] there was decreased visual acuity."  The examiner noted it was likely the Veteran's eye disorder "worsened only slightly during his two years of active duty, and [there is] no evidence that it progressed any more rapidly as a result of military service than it would have otherwise."

In July 2006, the Board solicited a Veteran's Health Administration opinion.  The examiner noted that the "onset of the diagnosis of Stargardt's disease could be related to the Veteran's period of service."  The examiner then noted that, according to Dr. T., the Veteran's vision with astigmatism had been entirely correctable in his youth, but that at entrance into service, his vision was best corrected to 20/25 (right eye) and 20/50 (left eye).  "There had been a deterioration in vision."  The examiner noted Stargardt's disease usually lead to a bilateral decrease in vision in young adulthood.  "Stargardt's disease is passed usually as an autosomal recessive gene and rarely is an autosomal dominant gene."  The Veteran's sister, a niece, and his son have Stargardt's disease.  The examiner found that the Veteran had early visual symptoms of decreased visual acuity when he was inducted into service, and that the indication that he had 20/20 vision at discharge was incorrect.

In November 2006, the Board granted entitlement to service connection for a bilateral eye disorder based solely on the July 2006 VHA examiner's statement that the "onset of the diagnosis of Stargardt's disease could be related to the Veteran's period of service."  

Considering the February 1990 rating decision in light of the applicable law, the Board cannot conclude that the RO's decision to deny entitlement to service connection for a bilateral eye disorder was clearly and unmistakably erroneous.  There was no apparent error in the VA adjudicator's review of the pertinent factual background, in that all relevant case facts were before the adjudicator.  Essentially, the RO had before it the Veteran's service treatment records which showed that he entered service with a visual defect, and private treatment records from 19 years after service which showed he had increased visual defect and a physical defect.  Neither private optometrist provided a positive nexus opinion linking his macular condition to service.  Subsequent VA treatment records indicate that the Veteran may have been initially diagnosed in 1989 or 1990 by Dr. S.; however, at the time of the February 1990 rating decision the Veteran did not mention treatment by Dr. S., or provide those treatment records if they were in existence.  Therefore, the record before the RO was complete.  There was no substantive legal error as there was no evidence addressing a nexus between the Veteran's then current eye disorder and his service.  

Moreover, to the extent the Veteran takes issue with how the RO weighed the evidence in February 1990, including that the evidence before the VA in 1990 was the same as the evidence before the VA in 2002, the Board notes that this comprises an issue of the VA adjudicator's evaluation of the evidence.  A claim of CUE on the basis that the previous adjudication at issue "improperly weighed and evaluated the evidence" does not satisfy the stringent legal requirements for CUE.  See Fugo, 6 Vet. App. at 43.  Additionally, the evidence before the Board in 2006 (when the decision was made to grant entitlement to service connection for a bilaterally eye disorder) included three volumes of evidence not before the RO in 1990, including the inadequate 2006 VHA opinion upon which the Board relied to grant service connection.  Therefore, the Board finds that the RO's February 1990 rating decision denying entitlement to service connection for a bilaterally eye disorder did not contain clear and unmistakable error.

Earlier Effective Date

In February 2002, the Veteran filed a claim to reopen a claim of entitlement to service connection for a bilateral eye disorder.  In a February 2004 decision, the Board reopened the claim and remanded for further development.  As noted above, in a November 2006 decision, the Board granted entitlement to service connection for a bilateral eye disorder.  Based on this decision, the RO issued a June 2007 rating decision granting entitlement to service connection for Stargardt's disease with an evaluation of 90 percent effective February 25, 2002, the date of the Veteran's claim to reopen.  He was notified of the rating decision in September 2007 correspondence.  He did not submit a timely notice of disagreement with the June 2007 rating decision, and it became final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  The finality of that decision can be overcome only by a request for a revision based on clear and unmistakable error.

In January 2009, the Veteran requested an earlier effective date for the grant of service connection for a bilateral eye disorder.  The appellant has made no allegation of clear and unmistakable error in the June 2007 rating decision.  His current challenge to the effective date of the grant of service connection for a bilateral eye disorder, prior to February 25, 2002 is barred by law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (freestanding claim for earlier effective dates vitiates the rule of finality). 

In Rudd, 20 Vet. App. 296, the Court stated that a claimant can attempt to overcome the finality of a decision which assigns an effective date in one of two ways, either by a request for revision of those regional office decisions based on clear and unmistakable error (CUE), or by a claim to reopen based upon new and material evidence.  Since the proper effective date for an award based on a claim to reopen can be no earlier than the date on which that claim was received, 38 U.S.C.A. § 5110(a), only a request for revision premised on CUE could result in the assignment of an earlier effective date.  See Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ('[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.'); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ('When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen.'); see also Bingham v. Principi, 18 Vet. App. 470, 475 (2004). 

In Rudd, the Court held that the proper disposition of a free-standing claim for an earlier effective date claim was dismissal.  Id.  The Board is authorized to dismiss any appeal that fails to allege an error of fact or law.  38 U.S.C.A. § 7105(d) (5); 38 C.F.R. § 20.302.  Accordingly, this appeal is dismissed.


ORDER

The motion to reverse and revise the February 1990 rating decision, which denied entitlement to service connection for a bilateral eye disorder, on the basis of clear and unmistakable error, is denied.

The appeal for an earlier effective date for the grant of entitlement to service connection for a bilateral eye disorder is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


